Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/793279, filed on 02/18/2020. Claims 1-20 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first magnet assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this assembly is different from “a first magnet” from claim 1, line 4.
Claim 3 recites the limitation "the first magnet assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this assembly is different from “a first magnet” from claim 1, line 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-14, 17-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 112 306 to Hu et al (henceforth referred to as Hu).
Regarding claims 1-6, 9-14, and 17, Hu discloses an elevator system (i.e. Fig. 1) including: 
an elevator car (i.e. Fig. 1, ref. 16); 
a guide rail (i.e. Fig. 1, ref. 20) that is adjacent the elevator car, wherein the guide rail is metallic (i.e. column 4, lines 32-37); and 
a brake assembly (i.e. Fig. 3) for an elevator system (i.e. Fig. 1) and connected to the elevator car, the brake assembly comprising: 
a housing (i.e. See Mark Up of Fig. 3) defining a housing cavity (i.e. See Mark Up of Fig. 3), a housing forward end (i.e. Fig. 2, lower end) with a forward end opening into the housing cavity, and a housing aft end (i.e. Fig. 2, upper end near ref. 54); 
a first magnet (i.e. Fig. 2, ref. 66) disposed in the housing cavity, near the forward end opening;
a second magnet (i.e. Fig. 2, ref. 42) disposed in the housing cavity, between the first magnet and the housing aft end, and 
wherein the second magnet is configured to: reduce attraction between itself and the first magnet (i.e. Fig. 4), whereby the first magnet moves at least partially through the forward 
attract the first magnet to draw the first magnet into the housing cavity (i.e. Fig. 2).
Wherein the first magnet assembly includes a permanent magnet assembly (i.e. Column 4, line 18) and the second magnet is an electromagnet assembly (i.e. Column 4, line 17). 
Wherein a brake pad (i.e. Fig. 2, ref. 62) is formed by a forward end of the first magnet assembly. 
Wherein the housing defines a housing plate and the housing plate defines one or more mounting orifices (i.e. See Mark Up of Fig. 3) for connecting with an elevator car (i.e. Fig. 1, ref. 16). 
Wherein the housing defines a housing block (i.e. Fig. 2, hashed outer frame), and the housing block defines the housing cavity.
Comprising a biasing member (i.e. Fig. 2, ref. 56) connected to the second magnet for biasing the second magnet in an aft direction (i.e. Column 5, lines 11-15);
wherein the second magnet is configured to attract the first magnet, whereby the second magnet moves to engage the first magnet, whereby the biasing member moves the first magnet and the second magnet into the housing cavity (i.e. Column 5, lines 3-15); and
wherein the biasing member includes a shaft (i.e. Fig. 2, shaft shown inside ref. 56) that extends through an opening (i.e. Fig. 2, shaft shown extending through opening in ref. 54 of housing) in the housing aft end to engage the permanent magnet assembly, wherein the shaft is biased in the aft direction.

Including a controller (i.e. claim 2) for controlling power to the electromagnet assembly, the controller being configured to:
energize the electromagnet assembly to a first polarity to reduce attraction between the first magnet and the second magnet; and 
energize the electromagnet assembly to a second polarity that opposes the first polarity to attract the permanent magnet assembly and the electromagnet assembly to one another.
Regarding claims 18-20, Hu discloses a method of operating a brake assembly (i.e. Fig. 3) of an elevator system (i.e. Fig. 1), wherein the brake assembly is connected to an elevator car (i.e. Fig. 1, ref. 16) that moves along an elevator guide rail (i.e. Fig. 1, ref. 20), the elevator guide rail being metallic (i.e. column 4, lines 32-37), the method comprising:
energizing to a first polarity (i.e. claim 2) an electromagnet assembly (i.e. Fig. 2, ref. 42) in a housing cavity (i.e. See Mark up of Fig. 3) defined by a housing block i.e. Fig. 2, hashed outer frame) of a housing (i.e. See Mark up of Fig. 3) of the brake assembly, thereby reducing attraction between first and second magnets (i.e. Fig. 2, ref. 44 and 42, respectively), wherein the first magnet is a permanent magnet (i.e. Column 4, line 18) and the second magnet is the electromagnet assembly (i.e. Column 4, line 17), 
moving the first magnet at least partially through a forward end opening (i.e. Fig. 2, lower end) of the housing toward the elevator guide rail by energizing the electromagnet assembly to the first polarity (i.e. Fig. 4); 

preventing vertical movement of the elevator car relative to the guide rail by engaging the brake pad of the permanent magnet assembly against the elevator guide rail. 
Further comprising energizing to a second polarity (i.e. Claim 2) the electromagnet assembly;
attracting to one another the permanent magnet assembly that is engaged against the guide rail and the electromagnet assembly that is energized to the second polarity (i.e. Fig. 2); 
moving, from the attracting, the electromagnet assembly toward the permanent magnet assembly so that the electromagnet assembly and the permanent magnet assembly engage one another (i.e. Fig. 4-Fig. 2); and 
decreasing attraction between the permanent magnet assembly and the guide rail by engagement between the permanent magnet assembly and the electromagnet assembly that is energized to the second polarity. 
Biasing (i.e. via Fig. 2, ref. 56) in an aft direction, into the housing cavity, the permanent magnet assembly and the electromagnet assembly that are engaged with one another, while the electromagnet assembly is energized to the second polarity, thereby disengaging the guide rail and the permanent magnet assembly from one another (i.e. Column 5, lines 11-15). 

    PNG
    media_image1.png
    647
    328
    media_image1.png
    Greyscale






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 112 306 to Hu et al in view of CN 205739864 to Tou et al (henceforth referred to as Tou).
Regarding claims 7-8 and 15-16, Hu does not specifically teach a guide bolt. However, guide bolts on magnetic elevator brakes are common in the art and not novel to the invention. For example, Tou teaches a magnetic brake (i.e. Fig. 1) comprising a housing (i.e. Fig. 1, ref. 1) comprising an aft end (i.e. Fig. 1, out sides of side wall of ref. 1) a magnetic brake (i.e. Fig. 1, ref. 16, 12) and a resetting spring (i.e. Fig. 1, ref. 9) wherein a guide bolt (i.e. Fig. 1, ref. 7) defines a shaft wherein the guide bolt includes a bolt head (i.e. Fig. 1 indicated at end of ref. 7) that is spaced apart from the housing aft end and a coil spring (i.e. Fig. 1, ref. 9) extends between the housing aft end and the bolt head, thereby biasing the magnet in the aft direction. Wherein the guide bolt further comprises a locking nut (i.e. Fig. 1, ref. 8). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the guide bolt as taught in Tou in the brake assembly as taught in Hu to be able to adjust the distance of the resetting spring away from the magnetic brake to adjust the preset tension and there would have been reasonable expectation of success. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 5,791,442 to Arnold teaches a magnetic elevator brake;
US Patent No. 5,467,850 to Skalski teaches a magnetic elevator brake; 
WO 2014/077813 to Billard et al teaches a magnetic elevator brake;
WO 2017/098299 to Fauconnet et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/DIEM M TRAN/Examiner, Art Unit 3654